IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0273
                             Filed February 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CENTREL DAUNTA HANDY,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       Centrel Handy appeals his conviction for possession of a firearm by a felon.

AFFIRMED.



       Trent A. Henkelvig of Henkelvig Law, Danville, for appellant.

       Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



       Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       Centrel Handy appeals his conviction for possession of a firearm by a felon,

in violation of Iowa Code section 724.26(1) (2017). Handy contends his trial

attorney was ineffective in failing to argue “Iowa Code chapter 724 is

unconstitutional under the 2nd amendment [to the United States Constitution] in

light of the [District of Columbia v. Heller, 554 U.S. 570 (2008)] decision.” The

State preliminarily responds Handy waived the issue by failing to “make any

argument regarding how his trial counsel breached a duty [and] how this breach

prejudiced him, and” by failing “to cite any authority in support of these claims.”

       The Iowa Supreme Court recently held, “If the development of the

ineffective-assistance claim in the appellate brief [is] insufficient to allow its

consideration, the court of appeals should not consider the claim, but it should not

outright reject it.” State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018). The court

stated the defendant could “bring a separate postconviction-relief action based on

his ineffective-assistance-of-counsel claim.” Id.

       Pursuant to Harris, we affirm Handy’s conviction and sentence without

prejudice to his right to raise his ineffective-assistance-of-counsel claim in a

postconviction-relief application.

       AFFIRMED.